Exhibit 10.2


AMENDMENT NO. 9 TO AMENDED AND RESTATED MASTER ACCOUNTS RECEIVABLE PURCHASE
AGREEMENT
This AMENDMENT NO. 9 TO AMENDED AND RESTATED MASTER ACCOUNTS RECEIVABLE PURCHASE
AGREEMENT, dated as of June 21, 2019 (this “Amendment”), is made and entered
into by and between Plexus Corp., a Wisconsin corporation (“Plexus”), Plexus
Intl. Sales & Logistics, LLC, a Delaware limited liability company (“PISL”),
Plexus Manufacturing Sdn. Bhd., a private company limited by shares organized
under the laws of Malaysia (“PM”), Plexus Services Ro SRL, a company organized
and existing under the laws of Romania. (“Plexus Romania”), Plexus Corp. (UK)
Limited, a company organized and existing under the laws of Scotland (“Plexus
UK” and together with Plexus, PISL, PM and Plexus Romania, each, a “Seller”, and
collectively, the “Sellers”), Plexus, as Seller Representative and as Guarantor,
and MUFG Bank, Ltd. (f/k/a The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York
Branch) (the “Purchaser”).
WITNESSETH:
WHEREAS, the Seller Representative, the Sellers, the Guarantor and the Purchaser
are parties to that certain Amended and Restated Master Accounts Receivable
Purchase Agreement, dated as of December 14, 2016 (as amended, modified or
restated from time to time prior to the date hereof, the “Existing Agreement”
and as amended by this Amendment, the “MARPA”); and
WHEREAS, the Sellers have requested that the Existing Agreement be amended as
set forth below and the Purchaser has agreed to such request.
NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, the parties hereto hereby agree as follows:
SECTION 1. Defined Terms. Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Existing Agreement.
SECTION 2. Amendment. Effective as of the Effective Date (as defined in Section
3 hereof), the Existing Agreement is hereby amended as follows:
(a)    The defined term “Approved Obligor” in Section 1.1 of the Existing
Agreement shall be amended by adding the following proviso immediately preceding
the period at the end thereof: “; provided, that Honeywell Elster Solutions, LLC
and Honeywell Elster American Meter shall be deemed to be Approved Obligors with
respect to those Receivables that arise under a Contract between a Seller and
Honeywell Elster Solutions, LLC or Honeywell Elster American Meter for which
Honeywell International, Inc. is obligated to pay all amounts owing on such
Receivable in accordance with the terms of such Contract, and, for all purposes
hereunder, the Approved Obligors with respect to such Receivables shall be both
Honeywell Elster Solutions, LLC or Honeywell Elster American Meter,
respectively, and Honeywell International, Inc.
(b)    The defined term “Maximum Facility Amount” in Section 1.1 of the Existing
Agreement shall be amended by deleting therein the number “$260,000,000” and
replacing it with “$280,000,000”.
(c)    Section 9.2 of the Existing Agreement shall be amended by adding the
following new clause (r) at the end thereof:





--------------------------------------------------------------------------------




“(r) In the case of any Purchased Receivable that arises under a Contract
between a Seller and either Honeywell Elster Solutions, LLC or Honeywell Elster
American Meter, Honeywell International, Inc. is obligated to pay all amounts
owing on such Purchased Receivable.”
(d)    Schedule A to the Existing Agreement shall be amended and restated in its
entirety to read as set out on Annex A attached to this Amendment.
SECTION 3. Conditions to Effectiveness. This Amendment shall become effective as
of the date on which the Purchaser shall have received, in form and substance
satisfactory to it (the “Effective Date”) this Amendment, duly executed by the
Sellers, the Seller Representative and the Guarantor.
SECTION 4. Representations and Warranties; Reaffirmation.
(a)    Representations and Warranties. To induce the Purchaser to enter into
this Amendment, each of the Seller Representative and the Sellers hereby
represents and warrants to the Purchaser that as of the date hereof, the
representations and warranties made by the Sellers in the Existing Agreement are
true and correct in all material respects on and as of such date as if made on
and as of such date (except to the extent such representation or warranty
expressly relates to an earlier date, in which case such representation or
warranty shall be true and correct in all material respects as of such earlier
date).
(b)    Reaffirmation. Each Seller, by its signature below, hereby (i) agrees
that, notwithstanding the effectiveness of this Amendment, the MARPA continues
to be in full force and effect (as expressly amended hereby) and (ii) affirms
and confirms its obligations under each of the Purchase Documents to which it is
a party. On and after the effective date of this Amendment, each reference in
the MARPA to “this Agreement”, “hereunder”, “hereof”, “herein” or words of like
import referring to the MARPA and each reference in the other documents referred
to in the MARPA, “thereunder”, “thereof” or words of like import referring to
the MARPA (as the case may be), shall mean and be a reference to the Purchase
Agreement as amended by this Amendment. This Amendment shall constitute a
Purchase Document.
(c)    Affirmation and Consent of Guarantor. Guarantor hereby consents to the
amendment of the Purchase Agreement made by this Amendment, and hereby affirms
and agrees that its unconditional and irrevocable guaranty contained in Section
11.4 of the Purchase Agreement is, and shall continue to be, in full force and
effect and is hereby ratified and affirmed in all respects, and that, on and
after the effective date of this Amendment, each reference in the Purchase
Agreement (including in Section 11.4 thereof) to “this Agreement”, “hereunder”,
“hereof”, “herein” or words of like import referring to the Purchase Agreement,
shall mean and be a reference to the Purchase Agreement as amended by this
Amendment.
SECTION 5. Counterparts. This Amendment may be executed by one or more of the
parties to this Amendment on any number of separate counterparts (including by
facsimile or electronic transmission of signature pages hereto), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. A facsimile or electronic copy of an executed counterpart of this
Amendment shall be effective as an original for all purposes.
SECTION 6. Severability. Any provision of this Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or





--------------------------------------------------------------------------------




unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
SECTION 7. Explicit Acceptance. Plexus Romania hereby represents that:
(a)    it has reviewed and understood the provisions of this Amendment and it
agrees with the terms thereof;
(b)    has independently decided to enter into the Amendment on the basis of its
own assessment or, where it has considered necessary, based on the legal,
financial or technical expertise of external independent consultants selected by
it;
(c)    it is capable of understanding (by itself or assisted by any consultants
that it has considered necessary) and understands and accepts the contents of
all the (internal and external) clauses and all the rights and obligations it
undertakes through this Amendment; and
(d)    each clause of this Amendment has been negotiated by or on behalf of
Plexus Romania with the Purchaser or their representatives (for the purpose of
this Clause “negotiation” meaning both the exchange of proposals between parties
or their representatives which has resulted in a final agreement in relation to
certain clauses, and the unconditional acceptance by a party of the clauses
proposed by the other party). In particular, Plexus Romania explicitly
represents that it understands and accepts each and all unusual standard clauses
(as defined by Article 1203 of the Romanian Civil Code, to the extent
applicable) in this Amendment and MARPA.
SECTION 8. GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.


[remainder of page intentionally left blank]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.


SELLERS:




PLEXUS CORP.
By:
/s/ Patrick J. Jermain
Name:
Patrick J. Jermain
Title:
Executive Vice President & Chief Financial Officer





PLEXUS INTL SALES & LOGISTICS, LLC
By:
/s/ Angelo M. Ninivaggi
Name:
Angelo M. Ninivaggi
Title:
Vice President & Secretary





PLEXUS SERVICES RO SRL
By:
/s/ Angelo M. Ninivaggi
Name:
Angelo M. Ninivaggi
Title:
Director

By:
/s/ Denis Kerr
Name:
Denis Kerr
Title:
Director





PLEXUS CORP. (UK) LIMITED
By:
/s/ Denis Kerr
Name:
Denis Kerr
Title:
Director





PLEXUS MANUFACTURING SDN. BHD
By:
/s/ Lim Yong Jim
Name:
Lim Yong Jim
Title:
Director





[Signature Page Amendment No. 9]



--------------------------------------------------------------------------------





PURCHASER:
MUFG BANK, LTD.
(f/k/a THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
NEW YORK BRANCH)


By:
/s/ Richard Gregory Hurst
Name:
Richard Gregory Hurst
Title:
Managing Director









[Signature Page Amendment No. 9]



--------------------------------------------------------------------------------





ANNEX A
SCHEDULE A TO AMENDED AND RESTATED MASTER ACCOUNTS RECEIVABLE PURCHASE AGREEMENT
Approved Obligors
Approved Obligor
Approved Obligor Sublimit (USD)
Approved Obligor Buffer Period (days)
Applicable Margin
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






